     0:18-cv-01102-PJG         Date Filed 04/16/19     Entry Number 71      Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 ROCK HILL DIVISION

ANTONIO MAURICE SCOTT, As                           C/A No. 0:18-1102-RMG-PJG
Personal Representative of the Estate of
GEORGE BYNUM,

                       Plaintiff,
                                                 PLAINTIFFS RESPONSE IN
v.                                            OPPOSITION TO SECOND MOTION
                                               FOR SUMMARY JUDGMENT ON
SIVA CHOCKALINGAM, M.D.;                       BEHALF OF DEFENDANT SOUTH
ASSOCIATES IN                                   CAROLINA DEPARTMENT OF
GASTROENTEROLOGY, P.A.;                               CORRECTIONS
BERKELEY ENDOSCOPY CENTER,
L.L.C.; ROBERT SHARP, M.D., In His
Individual Capacity as Agent, Servant,
And/Or Employee of the South
Carolina Department of Corrections,
SOUTH CAROLINA DEPARTMENT
OF CORRECTIONS,

                     Defendants.



       Plaintiff, Antonio Maurice Scott, as personal representative of the Estate of George

Bynum, by and through his undersigned counsel, submits this Response in Opposition to

Defendant South Carolina Department of Corrections Motion for Summary Judgment.

Specifically Defendant SCDC argues: (1) SCDC is not a person within the meaning of the term

as used in 42 U.S.C. ¶1983 and (2) Plaintiff’s state claims for medical malpractice and gross

negligence and for violations of standards of medical practice against Defendant SCDC should

be dismissed, because Plaintiff failed to produce expert testimony to show that Defendant SCDC

was negligent and grossly negligent and violated standards of medical practice in their care and

treatment of George Bynum that are a proximate cause of George Bynum’s injuries and death.

Plaintiff opposes this Motion for the following reasons.

                                                1
     0:18-cv-01102-PJG        Date Filed 04/16/19      Entry Number 71        Page 2 of 13




                                  STATEMENT OF FACTS

       The South Carolina Department of Corrections (“SCDC”) operates several correctional

Institutions in South Carolina. Defendant. SCDC medical personnel are charged with providing

adequate, timely, and proper medical care to inmates housed within SCDC (including the

Plaintiff), monitoring and acting in compliance with all policies and procedures; overseeing the

infirmary; enforcing rules, regulations, policies, and laws regarding medical care and employee

conduct; and practicing within a proper system for the care and safety of inmates.

       The decedent, George Bynum, was an inmate within the South Carolina Department of

Corrections and was seen by SCDC medical staff throughout the years of 2012-2017. Mr.

Bynum fist complained of troubling swallowing in October 2013. Mr. Bynum’s pain got

progressively worse and he continued to inform SCDC that his pain was progressing; however

the insight he offered to SCDC as a patient was ignored and not timely acted upon. On or about

October 10, 2014 he was still requesting to see a doctor regarding his symptoms. (See Pltf’s

Exhibit 1- Medical Encounters). Specifically on October 20, 2014, approximately a year from the

initial complaint, Dr. Sharp signs off on a sick call visit and notes in his records “doctor’s

appointment non urgent” despite Mr. Bynum’s continued complaints and failure to find relief.

(See Pltf’s Exhibit 1- Medical Encounters). After approximately a year with persistent

complaints and requests to see a doctor, Mr. Bynum was finally seen by Dr. Sharp, a doctor

employed by SCDC, on October 29, 2014. However during the timeframe prior to seeing Dr.

Sharp, Dr. Sharp would frequently sign off on Mr. Bynum’s medical record but would not

physically see him. From June 2013 until October 29, 2014 Mr. Bynum continuously presented

to sick call, complained of pain, and requested on multiple occasions to be assessed by a doctor.

(See Pltf’s Exhibit 1- Medical Encounters). Finally, one year and four months after initial



                                                2
     0:18-cv-01102-PJG         Date Filed 04/16/19      Entry Number 71       Page 3 of 13




presentation Mr. Bynum is referred to a GI doctor, Dr. Chockalingam, by his cardiologist not by

a SCDC doctor. (See Pltf’s Exhibit 1- Medical Encounters). While seeing Dr. Chockalingam Mr.

Bynum continues to request medical care at SCDC and it is noted he is still insistent on further

care and is complaining of worsening pain with no signs of relief. (See Pltf’s Exhibit 1- Medical

Encounters). On or about December 17, 2014 it is noted that Mr. Bynum states “It is hard for me

to swallow. What is the Dr. going to do for me?” (See Pltf’s Exhibit 1- Medical Encounters).

       Despite the persistent attempts, the Defendants continued to ignore Mr. Bynum’s requests

for medical help and failed to timely an properly treat him. Mr. Bynum was finally diagnosed

with stage four esophageal cancer in June 2016, approximately three years after he first presents

with complaints. Mr. Bynum passed away on April 11, 2018.

                                     LEGAL STANDARD

       Summary judgment is not appropriate where further inquiry into the facts of the case is

desirable to clarify the application of the law. Brockbank v. Best Capital Corp., 341 S.C. 372,

534 S.E.2d 688 (2000); Moriarty v. Garden Sanctuary Church of God, 334 S.C. 150, 511 S.E.2d

699 (Ct. App. 1999), aff'd, 341 S.C. 320, 534 S.E.2d 672 (2000). "Because it is a drastic remedy,

summary judgment should be cautiously invoked so no person will be improperly deprived of a

trial of the disputed factual issues." Carolina Alliance for Fair Employment, 337 S.C. at 485, 523

S.E.2d at 799. Under Rule 56(c), SCRCP, the party seeking summary judgment has the initial

burden of demonstrating the absence of a genuine issue of material fact. Carolina Alliance for

Fair Employment v. South Carolina Dep't of Labor, Licensing, and Regulation, 337 S.C. 476,

523 S.E.2d 795 (Ct. App. 1999). In determining whether any triable issues of fact exist, the

evidence and all reasonable inferences therefrom must be viewed in the light most favorable to

the party opposing summary judgment. Summer v. Carpenter, 328 S.C. 36, 492 S.E.2d 55



                                                3
        0:18-cv-01102-PJG        Date Filed 04/16/19      Entry Number 71        Page 4 of 13




(1997); Pye v. Aycock, 325 S.C. 426, 480 S.E.2d 455 (Ct. App. 1997). Because summary

judgment is a drastic remedy, it must not be granted until the opposing party has had a “full and

fair opportunity to complete discovery.” Dawkins v. Fields, 354 S.C. 58, 69, 580 S.E.2d 433,

439 (2003); Lanham, 349 S.C. at 363, 563 S.E.2d at 334; Doe v. Batson, 345 S.C. 316, 322, 548

S.E.2d 854, 857 (2001); Baird v. Charleston County, 333 S.C. 519, 529, 511 S.E.2d 69, 74

(1999); Baughman v. American Tel. & Tel. Co., 306 S.C. 101, 112, 410 S.E.2d 537, 543 (1991)

         As a general rule, the question of proximate cause is one of fact for the jury. Ballou v.

Sigma Nu Gen. Fraternity, 291 S.C. 140, 352 S.E.2d 488 (Ct. App. 1986); see also Hadfield v.

Gilchrist, 343 S.C. 88, 99, 538 S.E.2d 268, 274 (Ct. App. 2000) ("Proximate cause is a question

for the finder of fact.") (citations omitted); Vinson v. Hartley, 324 S.C. 389, 402, 477 S.E.2d

715, 721 (Ct. App. 1996) ("Ordinarily, the question of proximate cause is one of fact for the jury

and the trial judge's sole function regarding the issue is to inquire whether particular conclusions

are the only reasonable inferences that can be drawn from the evidence.") "Only in rare or

exceptional cases may the question of proximate cause be decided as a matter of law." Ballou,

291 S.C. at 147, 352 S.E.2d at 493 (citation omitted); see also Small v. Pioneer Mach., Inc., 329

S.C. 448, 464, 494 S.E.2d 835, 843 (Ct. App. 1997)

                                             ARGUMENT

   I.       PLAINTIFF DOES NOT ASSERT A 42 U.S.C. ¶1983 CLAIM AGAINST
            SCDC.

   Defendants argue that if Plaintiff claims that Defendant SCDC was deliberately indifferent to

George Bynum’s health and safety, that Defendant SCDC should be dismissed from this Federal

cause of action, because it is not a “person” or an individual subject to suit under 42 U.S.C.

¶1983. Plaintiff’s Third Cause of Action in his Amended Complaint states that all 42 U.S.C.

¶1983 claims are against the individual Defendants only. (See Pltf.’s Compl. ¶32-41). Plaintiff

                                                   4
     0:18-cv-01102-PJG          Date Filed 04/16/19      Entry Number 71        Page 5 of 13




further clarifies that all 42 U.S.C ¶1983 are only against the individual defendants in this case

and not SCDC.

   II.      PLAINTIFF’S STATE CLAIMS FOR MEDICAL MALPRACTICE AND
            GROSS NEGLIGENCE AND FOR VIOLATIONS OF STANDARDS OF
            MEDICAL PRACTICE AGAINST DEFENDANT SCDC, AND ITS
            EMPLOYEES, SHOULD NOT BE DISMISSED BECAUSE PLAINTIFF HAS
            PRODUCED EVIDENCE TO SHOW THAT DEFENDANT SCDC AND ITS
            EMPLOYEES WERE NEGLIGENT AND GROSSLY NEGLIGENT AND
            VIOLATED STANDARDS OF MEDICAL PRACTICE IN THEIR CARE AND
            TREATMENT OF GEORGE BYNUM THAT ARE A PROXIMATE CAUSE
            OF GEORGE BYNUM’S INJURIES AND DEATH.

   The Defendants Motion for Summary Judgment must be denied, because contrary to the

Defendants’ arguments, there is ample evidence that Defendant SCDC deviated from the

standard of care and those deviations caused Mr. Bynum’s injuries. Thus there are several

genuine issues of material fact which exist and summary judgment is improper.

   First, Plaintiff’s expert Dr. Eisner opines the following:

         “ Mr. Bynum was complaining of pain with swallowing and heartburn since
         October 2013. Despite those complaints, and despite having charts signed off by
         SCDC physicians Dr. Amonitti and Dr. Sharpe, he was not seen by a physician,
         and not referred to GI until a cardiologist suggested the referral in October 2014.
         In fact, despite Mr. Bynum going to sick call multiple times with the same
         progressive complaints, Dr. Sharpe called his symptoms non-urgent. The lack of
         a GI referral by the SCDC physicians and medical personnel before October
         2014 was a significant delay, a deviation from the standard of care, and gross
         negligence. Additionally, he was not seen by a SCDC physician from December
         2014 until Jun 2015, and then again, despite a decline in his status, with ongoing
         symptoms related to painful and difficulty swallowing, he did not see an SCDC
         physician from September 2015 until March 2016.”

         “In summary, a review of the records shows ….. medical personnel at SCDC
         deviated from the accepted standard of care, were grossly negligence….to Mr.
         Bynum’s health.”

(See Pltf.’s Exhibit 2- Dr. Eisner’s Expert Report) (emphasis added).

Accordingly, contrary to Defendant SCDC’s arguments, there is expert testimony that Defendant

SCDC’s significant delays in referring and treating Mr. Bynum, calling his clinical presentation

                                                  5
     0:18-cv-01102-PJG          Date Filed 04/16/19      Entry Number 71        Page 6 of 13




“non-urgent”, and the several gaps of time of non treatment were deviations from the standard of

care. Furthermore Plaintiff’s second expert, Dr. Catenacci opines that due to these above failures

Mr. Bynum’s diagnosis was severally delayed and it caused his cancer to spread. (See Pltf.’s

Exhibit 3- Dr. Catenacci’s Expert Report).

       Dr. Catenacci also gives opinions regarding the delay in care of Mr. Bynum. Specifically

he states in his report: “Mr. Bynum was a man incarcerated at SCDC (South Carolina

Department of Corrections). He began complaining of dysphagia (food getting stuck, problems

swallowing)… and eventually after a long delay, he had an upper endoscopy…” Thus Dr.

Catenacci also gives opinions regarding the delays on behalf of Defendant SCDC. Dr. Catenacci

also opines that to a reasonable degree of medical certainty, the cancer of the esophagus was

present prior to being ultimately identified. (See Pltf.’s Exhibit 3- Dr. Catenacci’s Expert

Report). Dr. Catenacci further clarifies:

       “If Mr. Bynum was diagnosed and treated at an earlier point in time, and therefore
       diagnosed at an earlier stage, his life expectancy would have been extended and
       his survivability would have been longer; In accordance with Dr. Eisner’s
       opinions, had Mr. Bynum’s cancer been caught in October 2013 or soon
       thereafter, Mr. Bynum more likely than not would have had a higher probability
       for long term survival and higher probability of cure. Mr. Bynum would have
       therefore been diagnosed at an earlier stage, instead of Stage IV, and he more
       likely than not would have had a higher probability of long term survival.”
       “ In summary should this esophageal cancer have been identified earlier at the
       time points above, the patient would have had improved survivability of his
       cancer…”.

(See Exhibit 4- Dr Catenacci’s Affidavit).

Therefore, Defendant SCDC’s argument that no expert testimony regarding gross negligence for

violations of the standard of care for medical negligence has been presented by the Plaintiff is

incorrect.




                                                 6
     0:18-cv-01102-PJG         Date Filed 04/16/19      Entry Number 71       Page 7 of 13




        Third, there is also deposition testimony from Dr. Chockalingam stating that the delays in

Mr. Bynum’s appointments, referrals, scheduling, and treatment were caused by Defendant

SCDC:

        1 Q Okay. Tell me about how the appointments would be
        2 made for SCDC inmates. Would they be scheduled
        3 through SCDC and you'd be notified, or are you
        4 directly involved in the scheduling of appointments
        5 for patients?
        6 A The nurses at SCDC would schedule the appointments
        7 and then they would inform us as far as who's
        8 coming in on that particular day and that
        9 information is entered into our computer.

        (Dr. Chockalingam Depo. 24:1-9) (Pltf.’s Exhibit 5)

        9 Q Okay. Are you able to request to see a patient on
        10 your own, or must you get a referral from an SCDC
        11 doctor?
        12 A I have to get a referral from SCDC.
        13 Q Can you tell me about the -- the process about you
        14 would get that referral? I think we talked about
        15 it earlier. I'm wondering if it's electronically,
        16 or, you know, you get a written form that says, "Go
        17 see this patient."
        18 A Right. So, it doesn't come to me directly.
        19 Q Okay.
        20 A It goes to the nurses in the SCDC GI Clinic and
        21 there's a nurse assigned to that clinic. And that
        22 request goes to her and then she would -- based on
        23 her schedule -- clinic schedule, she would post the
        24 patient in the clinic. So the first time I would
        25 see the patient is in clinic. I would have no
        1 reference prior to that.

        (Dr. Chockalingam Depo. 29-30:9-25;1) (Pltf.’s Exhibit 5)

        11 Q Would you have had any influence to be able to see
        12 this patient sooner, or would you have had to have
        13 that referral from SCDC in order to see the
        14 patient?
        15 A I would not have known about the patient.
        16 Q Would you have liked to have seen the patient
        17 earlier had a referral been sent to you sooner?

                                                7
0:18-cv-01102-PJG      Date Filed 04/16/19     Entry Number 71   Page 8 of 13




 18 MR. PARHAM: Object to form.
 19 MR. MCDOW: Object to the form of the
 20 question.
 21 A I -- I don't make that decision.

 (Dr. Chockalingam Depo. 33:11-21) (Pltf.’s Exhibit 5)

 24 Q Now, in your notes from this -- this visit and
 25 procedure with Mr. Bynum, would you have requested
 1 SCDC to do a follow-up visit from this procedure,
 2 or would you have scheduled the follow-up visit
 3 after this procedure?
 4 A After the procedure, we -- we -- we recommend a
 5 follow-up time period and then that information
 6 goes back to SCDC and then they would schedule the
 7 patient.

 (Dr. Chockalingam Depo. 50-51:24-7) (Pltf.’s Exhibit 5)

 14 Q Would you generally have put a time frame? I know
 15 sometimes you put four-week follow-up, or -- you
 16 generally notate some sort of time. So would --
 17 what -- what would have been your practice for
 18 follow-up visits? Do you generally put a time or
 19 sometimes you don't and -- how does that work?
 20 A Sometimes we do; sometimes we don't. And I'd leave
 21 it up to the staff at SCDC, based on availability,
 22 to schedule that patient.

 (Dr. Chockalingam Depo. 55:14-22) (Pltf.’s Exhibit 5)

 17 Q So after a procedure that you completed, would you
 18 inform the patient of the results, or are you
 19 dependent upon SCDC to inform the patient of the
 20 results?
 21 A Dependent on SCDC.

 (Dr. Chockalingam Depo. 54:17-21) (Pltf.’s Exhibit 5)

 6 Q Do you know why further evaluation was not
 7 indicated? Does -- does that mean further
 8 evaluation was not indicated by the -- by you after
 9 that 12/12/2014 procedure, or is that referring to
 10 further eval not being indicated by anyone at SCDC,
 11 or do you not know?
 12 A Not me.

                                        8
      0:18-cv-01102-PJG         Date Filed 04/16/19       Entry Number 71         Page 9 of 13




       13 Q And what makes you think that it's not you?
       14 A Because we had a recommendation to follow up.

       (Dr. Chockalingam Depo. 85:6-14) (Pltf.’s Exhibit 5)

       2 Q Do you recall if any of the doctors at SCDC who
       3 also were treating Mr. Bynum ever reached out to
       4 you to discuss, you know, a -- a treatment plan or
       5 his symptoms?
       6 A No. Not to me directly, no.

(Dr. Chockalingam Depo. 94:2-6) (Pltf.’s Exhibit 5).

As shown above, the record is full of evidence indicating genuine issues of material fact

exist and that SCDC was responsible for follow up appointments, further evaluations, and

scheduling of medical visits for Mr. Bynum. All of which, in the opinion of Plaintiff’s

experts significantly delayed Mr. Bynum’s diagnosis.

       Fourth, Defendant SCDC’s argument that Dr. Eisner cannot give opinions as to the delay

of treatment and delay of a referral is unreasonable. For example, a cardiologist may not be able to

give his opinions regarding eye surgery, but a cardiologist based on his clinical education and

experience, could definitely recognize when a patient needs to be sent for further evaluation and

go to an eye surgeon if persistant symptoms exist. Applying that same principle to this case, Dr.

Eisner can give his professional medical opinions regarding delay of treatment, delay of referral,

when a doctor should recognize signs and symptoms of a patient that need further evaluation, and

that doctors should not ignore persistent signs and symptoms of any patient.


        Furthermore, all medical doctors go through general medical training and are internists

before specialty physicians. Dr. Eisner is no different. Dr. Eisner is still an internist and knows

what the standard of care is for this case and is familiar with it. Specifically he states in his report



                                                   9
     0:18-cv-01102-PJG         Date Filed 04/16/19       Entry Number 71        Page 10 of 13




“he is aware of and qualified to opine on the standards of care applicable to the treatment and

care of patients, like Mr. Bynum”. He further states that “his opinions are based on his education,

training and experience”. (See Pltf.’s Exhibit 2- Dr. Eisner’s Expert Report). Every medical

doctor who treats patients knows and is familiar with the standard that you cannot delay
                                                                                        1
treatment to a patient if persistent signs and symptoms exist for further evaluation.

       Dr. Esiner has every capability to opine on the delay of care of Defendant SCDC because

he is the type of doctor that Mr. Bynum should have been referred to earlier. It is certainly within

his expertise to state opinions regarding the timing of patient care, since he would normally see

these types of patients within his field of practice and since any delay in this care would affect

how he treats a patient when they come to him. Additionally, the evidence indicates the medical

personnel at SCDC see Mr. Bynum with symptoms of GERD and difficulty swallowing. (See

Pltf.’ Exhibit 1- Medical Encounters). Dr. Eisner also specifically states in his reports he is

familiar with the management of patients with symptoms of GERD, difficulty swallowing, and

with the diagnosis and treatment of esophageal cancer. (See Pltf.’s Exhibit 2- Dr. Eisner’s

Expert Report). Dr. Esiner trains primary care doctors on a daily basis regarding GI symptoms

and what to look for. This would include the symptoms that the SCDC medical staff were

assessing Mr. Bynum with when he presented to sick call for several years. (See Pltf.’s Exhibit 1-

Medical Encounters). Therefore Dr. Eisner’s is qualified, skilled, and has knowledge to testify

on all matters contained in his Report.

       Based upon the above, and Dr. Catenacci and Dr. Eisner’s’ expert opinions that absent

the failures of the Defendants an earlier diagnosis would have more likely than not given Mr.



1
 See also Pltf.’s Exhibit 4- Dr. Catancci’s Affidavit stating “As in this case, it is commonly
understood in the medical field that the earlier one is diagnosed and treated, the higher the
probability for cure of this cancer and a higher probability for longer survivability.”
                                                 10
     0:18-cv-01102-PJG           Date Filed 04/16/19      Entry Number 71         Page 11 of 13




Bynum a higher probability for long term survival, the Plaintiff has established deviations form

the standard of care and proximate cause. (See Pltf.’s Exhibit 2- Dr. Eisner’s Expert report;

Pltf.’s Exhibit 3- Dr. Catenacci’s Expert Report; Pltf.’s Exhibit 4- Dr. Catenacci’s Affidavit).

There is evidence that an earlier cancer diagnosis should have occurred in 2013 or shortly

thereafter making Mr. Bynum’s probability for long term survival greater than indicated by the

Defendants. (See Id.). Unfortunately due the delays in treatment and deviations from the

standard of care by the Defendants, Mr. Bynum was not diagnosed until his cancer progressed to

Stage IV. However if timely caught Mr. Bynum’s stage level would have been lower and the

probability of survival would have been greatly increased, as opined by Dr. Catenacci. (See

generally Pltf.’s Exhibit 4).

          Therefore the Plaintiff has established genuine issues of material fact exist and that there

is evidence that the Defendants’ failures proximately caused Mr. Bynum’s death. Put more

simply there is evidence that different conclusions, other than those presented in Defendants

Motion, can be drawn from the record making summary judgment improper.

   III.      NOTWITHSTANDING THE ABOVE, SUMMARY JUDGMENT MUST NOT
             BE DECIDED UNTIL THE PLAINTIFF HAS HAD A FULL AND FAIR
             OPPPORUNITY FOR DISCOVERY.

          Notwithstanding the above, summary judgment must not be granted until the Plaintiff has

had a full and fair opportunity to complete discovery. Thus granting the Defendants summary

judgment, at this time, would be inappropriate as the answer to this question is still currently

pending before the Court. Plaintiff has not had a full and fair opportunity to fully develop the

record as previously briefed in ECF’s 54-Plaintiff’s Motion to Compel and 55-Plaintiff’s Motion

for Extension of the Scheduling Order. In ECF’s 54 and 55 the Plaintiff specifically outlined all

the hurdles he has faced during the discovery period in this case and all outstanding discovery



                                                   11
     0:18-cv-01102-PJG         Date Filed 04/16/19       Entry Number 71        Page 12 of 13




needed. The Plaintiff has pointed to several actions by the Defendants to block the Plaintiff from:

(1) receiving relevant discovery including images of Mr. Bynum’s scans and procedures and (2)

taking properly noticed depositions within the discovery timeframe. Additionally Plaintiff’s

expert, Dr. Eisner, noted in his expert report that he did not have all the images available to be

able to make all his critical determinations against the Defendants in this case and as such would

like to supplement his report regarding the deviations of care once received. (See Pltf.’s Exhibit

4- Dr. Eisner’s Expert report). The Plaintiff is still currently waiting on all images for Mr.

Bynum’s scans to be turned over by the Defendants. Therefore, further inquiry into the facts of

this case is required and summary judgment is not appropriate. (See e.g. Schmidt et.al v

Courtney et.al, 357 S.C. 310, 592 S.E.2d 326 (Ct. App. 2003) (finding the trial court erred in

granting the Defendant’s Motion for Summary Judgment when more time was needed in

discovery). Therefore, and in the alternative, summary judgement must not be decided until

Plaintiff’s Motion to extend the discovery phase is ruled upon.

                                          CONCLUSION

       This is a case in which the record consists of ample evidence, including deposition

testimony, medical records, and expert opinions to allow several reasonable inferences thus

requiring the determination of proximate cause to be one for the jury. Further, the Plaintiff

argues further inquiry into the facts of this case is required and thus summary judgment is not

appropriate because he has not had a full and fair opportunity to complete discovery. Therefore,

for all the reasons stated above, Defendants Motion for Summary Judgment must be denied.




                          [SIGNATURE BLOCK ON FOLLOWING PAGE]



                                                 12
    0:18-cv-01102-PJG        Date Filed 04/16/19     Entry Number 71      Page 13 of 13




                                   Respectfully submitted,

                                                   BELL LEGAL GROUP, LLC

                                                   s/ J. Edward Bell, III
                                                   J. Edward Bell, III, Federal ID 1280
                                                   Gabrielle A. Sulpizio, Federal ID 12715
                                                   BELL LEGAL GROUP
                                                   219 N. Ridge Street
                                                   Georgetown, SC 29440
                                                   TEL: (843) 546-2408
                                                   FAX: (843) 546-9604
April 16, 2019                                     ebell@edbelllaw.com
Georgetown, South Carolina                         ATTORNEY FOR THE PLAINTIFF




                                            13
